Case 20-70718-bem        Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31            Desc Main
                                  Document      Page 1 of 25



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                               )      CHAPTER 11
                                                     )
VIRGINIA-HIGHLAND RESTAURANT,                        )      Jointly Administered Under
LLC and RESTAURANT 104 LLC,                          )      CASE NO. 20-70718-bem
                                                     )
                      Debtors.                       )


   MOTION (A) TO ESTABLISH A BAR DATE FOR FILING PROOFS OF CLAIM
   INCLUDING REQUESTS FOR PAYMENT OF ADMINISTRATIVE EXPENSE
 CLAIMS UNDER 11 U.S.C. § 503(b)(9); (B) FOR APPROVAL OF BAR DATE NOTICE
     AND PROOF OF CLAIM FORM; AND (C) FOR APPROVAL OF OTHER
                                PROCEDURES

       COME NOW Virginia-Highland Restaurant, LLC (“VH Restaurant”) and Restaurant 104

LLC (“Restaurant 104”), debtors and debtors-in-possession (collectively, the “Debtors”) in the

above-styled jointly administered case (the “Case”), by and through the undersigned counsel, and

file this motion seeking entry of an order, pursuant to Federal Rule of Bankruptcy Procedure

3003(c), (a) fixing the time within which proofs of claim, including requests for payment of

administrative expense claims under 11 U.S.C. § 503(b)(9), must be filed, (b) for approval of a bar

date notice and proof of claim form, (c) and approval of other procedures in the Case (the

“Motion”), substantially in the form of Exhibit A attached hereto. In support of this Motion, the

Debtors show the Court as follows:

                                          Background

                                                1.

       On October 13, 2020, (the “Petition Date”), the Debtors each filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The

Debtors are authorized to operate their businesses as debtors-in-possession pursuant to Sections
Case 20-70718-bem        Doc 67     Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                   Document      Page 2 of 25



1107 and 1108 of the Bankruptcy Code. No request has been made for the appointment of a

trustee or examiner, and no committee has been appointed in this Case.

                                                   2.

       The Debtors own and operate a Hudson Grille restaurant and sports bar in the Sandy

Springs area of metropolitan Atlanta (the “Hudson Grille Sandy Springs”). Prior to the COVID-

19 pandemic and subsequent forced shutdown in March 2020, the Hudson Grille Sandy Springs

had operated continuously since 2011. The Hudson Grille Sandy Springs is well established in

the local community. It serves a wide variety of food and drink offerings, including, among other

things, burgers, steaks, fresh seafood, wings and a large selection of draft beers. In addition, it is

known as one of the top sports bars in the area.

                                                   3.

       On or about November 6, 2020, the Debtors each filed their Statement of Financial Affairs

and Schedules of Assets and Liabilities (collectively, the “Schedules”) with the Court.

                                            Jurisdiction

                                                   4.

       This Court has jurisdiction of this Motion pursuant to 28 U.S.C. § 1334. Venue of this

proceeding is proper pursuant to 28 U.S.C. § 1409. This is a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2). The statutory predicate for the relief requested is Rule 3003(c) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         Relief Requested

                                                   5.

       Bankruptcy Rule 3003(c)(3) provides that the Court shall fix the time within which proofs

of claim must be filed in Chapter 11 cases. Bankruptcy Rule 3003(c)(2) provides that any creditor




                                                - 2 -
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31               Desc Main
                                   Document      Page 3 of 25



whose claim is not scheduled or whose claim is scheduled as disputed, contingent, or unliquidated

must file a proof of claim. By this Motion, the Debtors respectfully request that the Court

establish a bar date for filing proofs of claim and establish procedures in connection therewith.

The Debtors request that any person or entity, including all governmental units (as such term is

defined in Section 101(27) of the Bankruptcy Code), including, without limitation, each individual,

partnership, joint venture, corporation, estate and trust that asserts a claim (as defined in Section

101(5) of the Bankruptcy Code) against either or both of the Debtors (i) arising prior to the Petition

Date and which is not exempt pursuant to Bankruptcy Rule 3003(c)(2); (ii) for payment pursuant

to Section 503(b)(9) of the Bankruptcy Code based on the value of goods received by the Debtor(s)

within twenty (20) days prior to the Petition Date, or (iii) arising from the rejection of an executory

contract or unexpired lease (unless otherwise stated in the order authorizing rejection) be required

to file an original, written proof of such claim on or before the Bar Date (as defined below). The

Debtors seek entry of an order approving the use of a form that substantially conforms to the proof

of claim form attached hereto as Exhibit B (a “Proof of Claim”).

                                                  6.

       Accordingly, the Debtors request that the Court establish 5:00 p.m. (Eastern) on March 31,

2021, as the last date by which proofs of claim and requests for payment of administrative expense

claims under Section 503(b)(9) of the Bankruptcy Code must be filed by all non-governmental

units (the “General Bar Date”). The Debtors also request that the Court establish 5:00 p.m.

(Eastern) on April 11, 2021, as the last date by which proofs of claim and requests for payment of

administrative expense claims under Section 503(b)(9) of the Bankruptcy Code must be filed by

any governmental units (the “Governmental Unit Bar Date”, and together with the General Bar

Date, the “Bar Dates”). The fixing of these dates as the Bar Dates will enable the Debtors to




                                                - 3 -
Case 20-70718-bem        Doc 67     Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                   Document      Page 4 of 25



receive, process, and begin their analysis of creditors’ claims in a timely and efficient manner.

The proposed General Bar Date will give creditors in excess of forty-five (45) days to prepare and

file proofs of claim and requests for payment of administrative expense claims under Section

503(b)(9) of the Bankruptcy Code. A forty-five day time period within which to file claims

should be more than adequate in all but unusual circumstances, which can be handled by

individually requested extensions.

                                                 7.

       Establishment of the Bar Dates will be beneficial to the reorganization process in that all

parties in interest will be able to ascertain the amount and nature of the various claims that will be

addressed pursuant to any Chapter 11 plan.

                                                 8.

       The Debtors request that the following persons or entities not be required to file a Proof

of Claim on or before the Bar Dates, as applicable:

       (a)     any person or entity that has already properly filed with the Clerk of the Court a

               proof of claim using a claim form that substantially conforms to Form B10 (Official

               Form No. 10);

       (b)     any person or entity (i) whose claim is listed on the Schedules, (ii) whose claim is

               not described as “unknown,” “disputed,” “contingent” or “unliquidated,” and

               (iii) who does not dispute the amount or nature of its claim as set forth in the

               Schedules;

       (c)     any person or entity asserting a claim under Section 507(a)(2) of the Bankruptcy

               Code as an administrative expense of the Bankruptcy Case, EXCEPT for those




                                                - 4 -
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                   Document      Page 5 of 25



               parties asserting a claim pursuant to Section 503(b)(9) of the Bankruptcy Code,

               which claims must be filed as set forth herein;

       (d)     any director, officer or employee of the Debtors as of the Petition Date that has or

               may have claims against the Debtors for indemnification, contribution, subrogation

               or reimbursement; and

       (e)     any person or entity that holds a claim that has been allowed by an order of the

               Court entered on or before the Bar Date.

                        Consequences of Failure to File a Proof of Claim

                                                  9.

       The Debtors propose that, pursuant to Bankruptcy Rule 3003(c)(2), any person or entity

that is required to file a timely proof of claim who fails to do so on or before the applicable Bar

Date shall not, with respect to such claim, be treated as a creditor of the Debtors for the purpose

of voting upon any plan of reorganization of the Debtors; shall not receive or be entitled to receive

any payment or distribution of property from the Debtors, their estates, or their successors or

assigns with respect to such claim; and shall be barred from asserting such claim against the

Debtors, their estates, or their successors or assigns.

                                                 10.

       Pursuant to Bankruptcy Rule 2002(a)(7), the Debtors propose to mail a notice in a form

substantially similar to the notice attached hereto as Exhibit C (the “Bar Date Notice”) along with

a Proof of Claim form to: (i) the Office of the United States Trustee; (ii) each creditor listed on

mailing matrix maintained by the Court, including all creditors listed in the Schedules; and (iii) all

parties who have filed a written request for notice in the Bankruptcy Case. The proposed Bar

Date Notice notifies the above-referenced parties of the Bar Dates and contains information




                                                 - 5 -
Case 20-70718-bem        Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31            Desc Main
                                  Document      Page 6 of 25



regarding who must file a Proof of Claim; the procedure for filing a Proof of Claim, and the

consequences for failing to timely file a Proof of Claim. The Debtors request that the Court enter

an order approving the use of a bar date notice in a form substantially similar to the Bar Date

Notice attached as Exhibit C.

       WHEREFORE, the Debtors request entry of an order:               (i) granting this Motion;

(ii) establishing 5:00 p.m. (Eastern) on March 31, 2021, as the last date by which proofs of claim

and requests for payment of administrative expense claims under Section 503(b)(9) of the

Bankruptcy Code must be filed by all non-governmental units (iii) establishing 5:00 p.m. (Eastern)

on April 11, 2021, as the last date by which proofs of claim and requests for payment of

administrative expense claims under Section 503(b)(9) of the Bankruptcy Code must be filed by

any governmental units approving of the form of the Proof of Claim; (iv) approving of the form

of the Bar Date Notice; and (v) granting such other and further relief as may be just and proper.

       This 5th day of February, 2021.


                                                  SCROGGINS & WILLIAMSON, P.C.

                                                  By:     /s/ Ashley R. Ray
                                                          J. ROBERT WILLIAMSON
 4401 Northside Parkway                                   Georgia Bar No. 765214
 Suite 450                                                ASHLEY REYNOLDS RAY
 Atlanta, Georgia 30327                                   Georgia Bar No. 601559
 T: (404) 893-3880
 F: (404) 893-3886
 E: rwilliamson@swlawfirm.com
    aray@swlawfirm.com                            Counsel for the Debtors




                                               - 6 -
Case 20-70718-bem   Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31   Desc Main
                             Document      Page 7 of 25



                                    Exhibit A



                                  Proposed Order
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31               Desc Main
                                   Document      Page 8 of 25



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                )        CHAPTER 11
                                                      )
VIRGINIA-HIGHLAND RESTAURANT,                         )        Jointly Administered Under
LLC and RESTAURANT 104 LLC,                           )        CASE NO. 20-70718-bem
                                                      )
                       Debtors.                       )


   ORDER GRANTING MOTION (A) TO ESTABLISH A BAR DATE FOR FILING
       PROOFS OF CLAIM INCLUDING REQUESTS FOR PAYMENT OF
   ADMINISTRATIVE EXPENSE CLAIMS UNDER 11 U.S.C. § 503(b)(9); (B) FOR
 APPROVAL OF BAR DATE NOTICE AND PROOF OF CLAIM FORM; AND (C) FOR
                 APPROVAL OF OTHER PROCEDURES

       This matter is before the Court on the Motion filed by the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”), dated February 5, 2021, for an order (i)

establishing a deadline for filing proofs of claim, (ii) approving a bar date notice, (iii) approving a

proof of claim form, and (iv) authorizing other procedures (the “Motion”). Capitalized terms

used but not defined in this Order shall have the meanings ascribed to such terms in the Motion.

       The Court has considered the Motion and the record in the case. It appears that the Court

has jurisdiction over this proceeding; that this is a core proceeding; that the establishment of a date

by which claims must be asserted against the Debtors is in accordance with the authority granted

to this Court by the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure and is

necessary for the prompt and efficient administration of the Bankruptcy Case; that notification of

the relief granted by this Order in the manner proposed by the Debtors, as set forth herein, is fair

and reasonable and will provide good, efficient, and proper notice to all creditors of their rights

and obligations in connection with claims they may have against the Debtors; that the relief sought
Case 20-70718-bem           Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                     Document      Page 9 of 25



in the Motion is in the best interests of the Debtors, their estates, and their creditors; and that good

and sufficient cause exists for such relief.

ACCORDINGLY, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Motion is GRANTED as set forth herein.

       2.      Each person or entity (including, without limitation, each governmental unit,

individual, partnership, joint venture, corporation, estate, and trust) that asserts a claim (as defined

in Section 101(5) of the Bankruptcy Code) against one or more of the Debtors (a) that arose prior

to October 13, 2020 (the “Petition Date”); (b) for payment pursuant to 11 U.S.C. § 503(b)(9)

based on the value of goods received by one or more of the Debtors within twenty (20) days prior

to the Petition Date; and/or (c) that arises from the rejection of an executory contract or unexpired

lease (unless otherwise provided in the order rejecting such contract or lease) shall file an original,

written proof of such claim that substantially conforms to the form attached as Exhibit 1 hereto

(the “Proof of Claim”).

       3.      All Proofs of Claim must be filed with the Clerk of the Bankruptcy Court, on or

before (a) 5:00 p.m. (Eastern) on March 31, 2021, for claims asserted by all non-governmental

units or (b) 5:00 p.m. (Eastern) on April 11, 2021, for claims asserted by any governmental units,

at the following address:

                               Clerk, United States Bankruptcy Court
                                             Suite 1340
                                     75 Ted Turner Drive, S.W.
                                      Atlanta, Georgia 30303


       4.      Proofs of Claim shall be deemed timely filed only if actually received by the

Clerk on or before 5:00 p.m. (Eastern) on the applicable Bar Date.




                                                 - 2 -
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31               Desc Main
                                   Document     Page 10 of 25



       5.      The following persons or entities are not required to file a Proof of Claim on or

before the Bar Date:

       (a)    any person or entity that has already properly filed with the Clerk of the Court a
       proof of claim using a claim form that substantially conforms to Form B10 (Official Form
       No. 10);

       (b)     any person or entity: (i) whose claim is listed on the Debtors’ Schedules; (ii) whose
       claim is not described as “unknown,” “disputed,” “contingent” or “unliquidated;” and (iii)
       who does not dispute the amount or priority of its claim as set forth in the Debtors’
       Schedules;

       (c)     any person asserting a claim under Section 507(a)(2) of the Bankruptcy Code as an
       administrative expense of the Debtors’ Chapter 11 cases, EXCEPT for those parties
       asserting a claim pursuant to 11 U.S.C. § 503(b)(9), which claims must be filed as set forth
       herein;

       (d)    any director, officer or employee of the Debtors as of the Petition Date that has or
       may have claims against one or more of the Debtors for indemnification, contribution,
       subrogation or reimbursement; and

       (e)    any person or entity that holds a claim arising prior to the Petition Date that has
       been allowed by an order of the Court entered on or before the Bar Date.

       6.      To be properly filed pursuant to this Order, each Proof of Claim shall: (i) be

signed, (ii) be written in the English language; (iii) be denominated in lawful currency of the

United States; (iv) conform substantially to the proof of claim form attached hereto as Exhibit 1;

and (v) be submitted with copies of any supporting documents (or a summary if voluminous) or

an explanation of why any such documentation is not available.

       7.      Any person or entity required to file a Proof of Claim in the form and manner

specified by this Order and that fails to do so on or before 5:00 p.m. (Eastern) on the applicable

Bar Date shall not, with respect to such claim, be treated as a creditor of the Debtors for the purpose

of voting upon any plan(s) of reorganization for the Debtors; shall not receive or be entitled to

receive any payment or distribution of property from the Debtors, their estates, or their successors




                                                - 3 -
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                   Document     Page 11 of 25



or assigns with respect to such claim; and shall be barred from asserting such claim against the

Debtors, their estates, or their successors or assigns.

       8.      Notice of the entry of this Order and of the Bar Dates in a form substantially similar

to the notice attached hereto as Exhibit 2 (the “Bar Date Notice”), which notice is hereby

approved in all respects, constitutes good, adequate and sufficient notice if it is served, together

with the Proof of Claim form attached hereto as Exhibit 1, which Proof of Claim form is hereby

approved in all respects, by being deposited in the United States mail, first-class postage prepaid,

promptly following entry of this Order upon:

       (a)     the Office of the United States Trustee;

       (b)     all parties shown on the Debtors’ creditor matrix filed with the Clerk on the Petition
               Date;

       (c)     all known potential holders of claims listed on the Debtors’ Schedules at the
               addresses stated therein;

       (d)     the Internal Revenue Service at its designated address for service; and

       (e)     all parties that have filed a request for notices in the case.

       9.      Nothing in this Order shall prejudice the right of the Debtors or any party in interest

to dispute, or to assert offsets or defenses to, any claim reflected on the Debtors’ Schedules as to

amount, liability, classification or otherwise, and to subsequently designate any claim as disputed,

contingent or unliquidated.

       10.     The Debtors are hereby authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order.

       11.     The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

                                     [END OF DOCUMENT]




                                                 - 4 -
Case 20-70718-bem         Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31   Desc Main
                                   Document     Page 12 of 25



Prepared and presented by:

SCROGGINS & WILLIAMSON, P.C.


By:
       J. ROBERT WILLIAMSON
       Georgia Bar No. 765214
       ASHLEY REYNOLDS RAY
       Georgia Bar No. 601559

4401 Northside Parkway
Suite 450
Atlanta, Georgia 30327
T: (404) 893-3880
F: (404) 893-3886
E: rwilliamson@swlawfirm.com
   aray@swlawfirm.com

Counsel for the Debtors




                                             - 5 -
Case 20-70718-bem   Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31   Desc Main
                             Document     Page 13 of 25



                                     Exhibit B



                                Proof of Claim Form
           Case 20-70718-bem                      Doc 67        Filed 02/05/21 Entered 02/05/21 16:10:31                                                 Desc Main
                                                               Document     Page 14 of 25


 Fill in this information to identify the case:


 Debtors:        VIRGINIA- HIGHLAND RESTAURANT, LLC, Case No. 20-70718
 (check which    RESTAURANT 104, LLC, Case No. 20-70720
 one applies)
                 United States Bankruptcy Court for the Northern District of Georgia,
                 Atlanta Division




Modified Form 410
Proof of Claim                                                                                                                                                             04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Other than a claim under
11 U.S.C. § 503(b)(9), this form should not be used to make a claim for an administrative expense arising after the commencement of the case.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor(s)

                                 Corporate Tax ID ________________________________________________________________________________________________


2. Has this claim been                  No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the
   creditor be sent?
                                 Name                                                                            Name

    Federal Rule of              Number          Street                                                          Number          Street
    Bankruptcy Procedure
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                                State                ZIP Code


                                 Country                                                                         Country
                                 Contact phone                                                                   Contact phone
                                 Contact email                                                                   Contact email

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim                      No
   amend one already
   filed?                               Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                       MM    /   DD   /   YYYY

5. Do you know if                       No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?



  Modified Form 410                                                             Proof of Claim
                                                                                   page 1
          Case 20-70718-bem                 Doc 67      Filed 02/05/21 Entered 02/05/21 16:10:31                                      Desc Main
                                                       Document     Page 15 of 25
Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number             No
   you use to identify the
   debtor(s)?                         Yes. Last 4 digits of the debtors' account or any number you use to identify the debtor(s): ___ ___ ___

                                      ___
7. How much is the claim?        $                                            . Does this amount include interest or other charges?
                                                                                      No

                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim        No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature of property:

                                                  Real estate: If the claim is secured by a debtor’s principal residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a          No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a        No
    right of setoff?
                                      Yes. Identify the property:




 Modified Form 410                                                   Proof of Claim
                                                                        page 2
         Case 20-70718-bem                   Doc 67      Filed 02/05/21 Entered 02/05/21 16:10:31                                             Desc Main
                                                        Document     Page 16 of 25
12. Is all or part of the claim         No
    entitled to priority under
    11 U.S.C. § 507(a)?                 Yes. Check all that apply:                                                                        Amount entitled to priority

    A claim may be partly                    Domestic support obligations (including alimony and child support) under
    priority and partly                      11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                         $
    in some categories, the                  Up to $3,025* of deposits toward purchase, lease, or rental of property or
    law limits the amount                    services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                  $
    entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180
                                             days before the bankruptcy petition is filed or the debtor’s business ends,              $
                                             whichever is earlier. 11 U.S.C. § 507(a)(4).

                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                    $
                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                        $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                        $
                                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of this claim        No
    entitled to allowance as
    an administrative                   Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor(s) within 20
    expense pursuant to 11              days before the date of commencement of the above cases, in which the goods have been sold to the
    U.S.C. §503(b)(9)                   Debtor(s) in the ordinary course of such Debtor’s business. Attach documentation supporting such claim,
                                        including but not limited to relevant invoices and confirmation of delivery including delivery date.

                                   For each delivery of goods received by one or more of the Debtors between September 23, 2020 and October
                                   13, 2020, please state the following:

                                   (Attach additional pages as needed)

                                         Date each shipment left              Date each shipment                  Amount of Claim for         All available
                                         claimant’s loading dock,             delivered to Debtors' facility      each shipment               documents relating
                                         factory, warehouse, pier,                                                                            to each shipment
                                         etc.                                                                                                 are attached to this
                                                                                                                                              Request Form
                                                                                                                                              (Yes/No)

                                    1

                                    2

                                    3

                                    4

                                    5

                                    6

                                    7

                                                                                               Total Claim:




 Modified Form 410                                                      Proof of Claim
                                                                           page 3
          Case 20-70718-bem                   Doc 67         Filed 02/05/21 Entered 02/05/21 16:10:31                                            Desc Main
                                                            Document     Page 17 of 25
Part 3:    Sign Below

The person completing          Check the appropriate box:
this proof of claim must
sign and date it.                      I am the creditor.
FRBP 9011(b).
                                       I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules               I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                               I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a           the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                               I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5         I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                               Executed on date
3571.                                                        MM / DD / YYYY




                                       Signature

                               Print the name of the person who is completing and signing this claim:
                               Name
                                                      First name                             Middle name                             Last name

                               Title

                               Company
                                                      Identify the corporate servicer as the company if the authorized agent is a servicer.


                               Address
                                                      Number              Street


                                                      City                                               State                      ZIP Code        Country

                               Contact phone                                                                                Email




COMPLETED PROOF(S) OF CLAIM SHOULD BE SENT TO THE FOLLOWING ADDRESS BY MAIL, OVERNIGHT
OR HAND DELIVERY:

      Clerk, United States Bankruptcy Court
      Suite 1340
      75 Ted Turner Drive, S.W.
      Atlanta, Georgia 30303




Modified Form 410                                                         Proof of Claim
                                                                             page 4
        Case 20-70718-bem                Doc 67      Filed 02/05/21 Entered 02/05/21 16:10:31                  Desc Main
Modified Form 410                                   Document     Page 18 of 25
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                    04/19


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do
not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.

    A person who files a fraudulent claim could be fined up to   PLEASE SEND COMPLETED PROOF(S) OF CLAIM
    $500,000, imprisoned for up to 5 years, or both.
    18 U.S.C. §§ 152, 157 and 3571
                                                                    TO:



How to fill out this form                                        Clerk, United States Bankruptcy Court
                                                                 Suite 1340
    Fill in all of the information about the claim as of the     75 Ted Turner Drive, S.W.
    date the case was filed.                                     Atlanta, Georgia 30303

    Fill in the caption at the top of the form



    If the claim has been acquired from someone else,
    then state the identity of the last party who owned              A Proof of Claim form and any attached documents
    the claim or was the holder of the claim and who                 must show only the last 4 digits of any social security
    transferred it to you before the initial claim was filed.        number, individual’s tax identification number, or
                                                                     financial account number, and only the year of any
                                                                     person’s date of birth. See Bankruptcy Rule 9037.

    Attach any supporting documents to this form.
    Attach redacted copies of any documents that show that
    the debt exists, a lien secures the debt, or both. (See          For a minor child, fill in only the child’s initials and the
    the definition of redaction on the next page.)                   full name and address of the child’s parent or guardian.
                                                                     For example, write A.B., a minor child (John Doe, parent, 123
    Also attach redacted copies of any documents that show           Main St., City, State). See Bankruptcy Rule 9037.
    perfection of any security interest or any assignments or
    transfers of the debt. In addition to the documents, a
    summary may be added. Federal Rule of Bankruptcy
    Procedure (called “Bankruptcy Rule”) 3001(c) and (d).        Confirmation that the claim has been filed

                                                                 To receive confirmation that the claim has been filed,
                                                                 enclose a stamped self-addressed envelope and a copy of
    Do not attach original documents because
    attachments may be destroyed after scanning.                 this form.


    If the claim is based on delivery health care goods
    or services, do not disclose confidential health care
                                                                 Understand the terms used in this form
    information. Leave out or redact confidential
    information both in the claim and in the attached            Administrative expense: Generally, an expense that arises
    documents.                                                   after a bankruptcy case is filed in connection with operating,
                                                                 liquidating, or distributing that bankruptcy estate.
                                                                 11 U.S.C. § 503


                                                                 Claim: A creditor’s right to receive payment for a debt that the
                                                                 debtor owed on the date the debtor filed for bankruptcy. 11
                                                                 U.S.C. §101 (5). A claim may be secured or unsecured.
        Case 20-70718-bem                Doc 67      Filed 02/05/21 Entered 02/05/21 16:10:31                 Desc Main
                                                    Document     Page 19 of 25
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising         Secured claim under 11 U.S.C. §506(a): A claim backed by a
from the value of any goods received by the Debtor within       lien on particular property of the debtor. A claim is secured to
20 days before the date of commencement of the above            the extent that a creditor has the right to be paid from the
case, in which the goods have been sold to the Debtor in        property before other creditors are paid. The amount of a
the ordinary course of the Debtor’s business. Attach            secured claim usually cannot be more than the value of the
documentation supporting such claim.                            particular property on which the creditor has a lien. Any
                                                                amount owed to a creditor that is more than the value of the
                                                                property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom a      exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date      sentence of 1325(a).
the debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                Examples of liens on property include a mortgage on real estate
                                                                a security interest in a car. A lien may be voluntarily granted
                                                                by a debtor or may be obtained through a court proceeding. In
Debtor: A person, corporation, or other entity who is in        states, a court judgment may be a lien.
bankruptcy. Use the debtor’s name and case number as
shown in the bankruptcy notice you received.
11 U.S.C. §101 (13).                                            Setoff: Occurs when a creditor pays itself with money
                                                                belonging to the debtor that it is holding, or by canceling a debt
                                                                it owes to the debtor.
Evidence of perfection: Evidence of perfection of a
security interest may include documents showing that a
security interest has been filed or recorded, such as a         Uniform claim identifier: An optional 24-character identifier
mortgage, lien, certificate of title, or financing statement.
                                                                that some creditors use to facilitate electronic payment.


Information that is entitled to privacy: A Proof of Claim
                                                                Unsecured claim: A claim that does not meet the requirements
form and any attached documents must show only the last         of a secured claim. A claim may be unsecured in part to the
4 digits of any social security number, an individual’s tax
                                                                extent that the amount of the claim is more than the value of
identification number, or a financial account number, only      the property on which a creditor has a lien.
the initials of a minor’s name, and only the year of any
person’s date of birth. If a claim is based on delivering
health care goods or services, limit the disclosure of the
goods or services to avoid embarrassment or disclosure of       Offers to purchase a claim
confidential health care information. You may later be          Certain entities purchase claims for an amount that is less than
required to give more information if the trustee or someone     the face value of the claims. These entities may contact
else in interest objects to the claim.                          creditors offering to purchase their claims. Some written
                                                                communications from these entities may easily be confused
                                                                with official court documentation or communications from the
Priority claim: A claim within a category of unsecured          debtors. These entities do not represent the bankruptcy court,
claims that is entitled to priority under 11 U.S.C. §507(a).    the bankruptcy trustee, or the debtors. A creditor has no
These claims are paid from the available money or               obligation to sell its claim. However, if a creditor decides to
property in a bankruptcy case before other unsecured            sell its claim, any transfer of that claim is subject to
claims are paid. Common priority unsecured claims               Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
include alimony, child support, taxes, and certain unpaid       Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
wages.                                                          the bankruptcy court that apply.


Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy
filing. The form must be filed in the district where the case
is pending.


Redaction of information: Masking, editing out, or
deleting certain information to protect privacy. Filers must
redact or leave out information entitled to privacy on the
Proof of Claim form and any attached documents.

Do not file these instructions with your form.
Case 20-70718-bem   Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31   Desc Main
                             Document     Page 20 of 25



                                     Exhibit C

                                  Bar Date Notice
Case 20-70718-bem        Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31               Desc Main
                                  Document     Page 21 of 25



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                  )     CHAPTER 11
                                                        )
VIRGINIA-HIGHLAND RESTAURANT,                           )     Jointly Administered Under
LLC and RESTAURANT 104 LLC,                             )     CASE NO. 20-70718-bem
                                                        )
                       Debtors.                         )


               NOTICE REQUIRING FILING OF PROOFS OF CLAIM
           INCLUDING REQUESTS FOR PAYMENT OF ADMINISTRATIVE
                 EXPENSE CLAIMS UNDER 11 U.S.C. § 503(b)(9)

TO ALL CREDITORS AND PARTIES IN INTEREST OF VIRGINIA-HIGHLAND
RESTAURANT, LLC and RESTAURANT 104 LLC, PLEASE TAKE NOTICE OF THE
FOLLOWING:

1.      On October 13, 2020, (the “Petition Date”), the Debtors each filed a voluntary petition for
relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The
Debtors are authorized to operate their businesses as debtors-in-possession pursuant to Sections
1107 and 1108 of the Bankruptcy Code.

2.     No request has been made for the appointment of a trustee or examiner, and no committee
has been appointed in this Case.

3.      On February [___], 2020, the Court entered an order (the “Bar Date Order”) establishing
(a) 5:00 p.m. (Eastern) on March 31, 2021, for claims asserted by all non-governmental units or
(b) 5:00 p.m. (Eastern) on April 11, 2021, for claims asserted by any governmental units, as the
last date for the filing of proofs of claim, including any requests for payment of administrative
expense claims under 11 U.S.C. § 503(b)(9) and claims arising from rejection of an executory
contract or unexpired lease (unless the rejection order provides otherwise) against one or more of
the Debtors (the “Bar Dates”).

4.      Pursuant to the terms of the Bar Date Order, other than the parties listed in the exceptions
outlined in Paragraph 9 below, each person or entity (including, without limitation, each
governmental unit, individual, partnership, joint venture, corporation, estate, and trust) that wishes
to assert a claim against the Debtors arising or deemed to have arisen prior to the Petition Date,
including claims arising from the rejection of an executory contract or unexpired lease (unless
otherwise stated in the order authorizing rejection), or any person or entity asserting a claim for
payment pursuant to 11 U.S.C. § 503(b)(9) based on the value of goods received by one or more
of the Debtors within twenty (20) days prior to the Petition Date, is required to file an original,
separate, completed and executed proof of claim (a “Proof of Claim”) with the Clerk of the
Bankruptcy Court, on or before (a) 5:00 p.m. (Eastern) on March 31, 2021, for claims asserted


                                                - 2 -
Case 20-70718-bem        Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31              Desc Main
                                  Document     Page 22 of 25



by all non-governmental units or (b) 5:00 p.m. (Eastern) on April 11, 2021, for claims asserted
by any governmental units, at the following address:

                              Clerk, United States Bankruptcy Court
                                            Suite 1340
                                    75 Ted Turner Drive, S.W.
                                     Atlanta, Georgia 30303


Proofs of Claim shall be deemed timely filed only if actually received by the Clerk on or
before 5:00 p.m. (Eastern) on the applicable Bar Date.

5.     For purposes of the Bar Date Order and this notice, the term “claim” means: (i) any right
to payment, whether or not such right is reduced to judgment, liquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (ii) right to
an equitable remedy for breach or performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured.

6.      Acts or omissions of the Debtors that occurred prior to the Petition Date, including any acts
or omissions related to any indemnity agreements, guarantees or services provided to or by the
Debtors, may give rise to claims against the Debtors notwithstanding the fact that such claims (or
the injuries on which they are based) may be contingent or may not have matured or become fixed
or liquidated prior to such date. Therefore, any creditor having a claim or potential claim against
one or more of the Debtors, no matter how remote or contingent, must file a proof of claim on or
before 5:00 p.m. (Eastern) on the applicable Bar Date.

7.      Any person or entity that holds a claim that arises from the rejection of an executory
contract or unexpired lease must file a Proof of Claim based on such rejection on or before 5:00
p.m. (Eastern) on the applicable Bar Date, unless otherwise stated in the order authorizing such
rejection.

8.     Any person or entity that holds a claim that arises from the delivery of goods to the Debtors
within the twenty days prior to the Petition Date pursuant to 11 U.S.C. § 503(b)(9) must file a
Proof of Claim based on such claim on or before 5:00 p.m. (Eastern) on the applicable Bar Date.

9.     Notwithstanding the foregoing, the following persons and entities need not file a proof of
claim by the Bar Date:

       (a)    any person or entity that has already properly filed with the Clerk of the Court a
       proof of claim using a claim form that substantially conforms to Form B10 (Official Form
       No. 10);

       (b)     any person or entity: (i) whose claim is listed on the Debtors’ Schedules; (ii) whose
       claim is not described as “unknown,” “disputed,” “contingent” or “unliquidated;” and (iii)
       who does not dispute the amount or priority of its claim as set forth in the Debtors’
       Schedules;


                                               - 3 -
Case 20-70718-bem        Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31               Desc Main
                                  Document     Page 23 of 25



       (c)     any person asserting a claim under Section 507(a)(2) of the Bankruptcy Code as an
       administrative expense of the Debtors’ Chapter 11 cases, EXCEPT for those parties
       asserting a claim pursuant to 11 U.S.C. § 503(b)(9), which claims must be filed as set forth
       herein;

       (d)    any director, officer or employee of the Debtors as of the Petition Date that has or
       may have claims against one or more of the Debtors for indemnification, contribution,
       subrogation or reimbursement; and

       (e)    any person or entity that holds a claim arising prior to the Petition Date that has
       been allowed by an order of the Court entered on or before the Bar Date.

10.     Any person or entity that is required to file a timely Proof of Claim in the form and manner
specified by the Bar Date Order and that fails to do so on or before 5:00 p.m. (Eastern) on the
applicable Bar Date shall not, with respect to such claim, be treated as a creditor of the Debtors for
the purpose of voting upon any plan(s) of reorganization for the Debtors; shall not receive or be
entitled to receive any payment or distribution of property from the Debtors, their estates, or their
successors or assigns with respect to such claim; and shall be barred from asserting such claim
against the Debtors, their estates, or their successors or assigns.

11.    Each Proof of Claim filed must: (i) be signed; (ii) be written in the English language; (iii)
be denominated in lawful currency of the United States; (iv) conform substantially to the Proof of
Claim form attached hereto; and (v) be submitted with copies of any supporting documents (or a
summary if voluminous) or an explanation of why any such documentation is not available.

12.     Holders of claims against the Debtors are listed in the Debtors’ Schedules of Assets and
Liabilities (the “Schedules”). Copies of the Debtors’ Schedules and the Bar Date Order are
available for inspection during regular business hours at the office of the Clerk of the Court, United
States Bankruptcy Court, Room 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303.

13.  THE FACT THAT YOU RECEIVED THIS NOTICE DOES NOT MEAN THAT
YOU HAVE A CLAIM AGAINST THE DEBTORS. YOU SHOULD NOT FILE A
PROOF OF CLAIM IF YOU DO NOT HAVE A CLAIM AGAINST ONE OR MORE OF
THE DEBTORS. YOU SHOULD CONSULT WITH YOUR OWN ATTORNEY IF YOU
HAVE QUESTIONS, SUCH AS TO WHETHER YOU HOLD A CLAIM AND WHETHER
YOU SHOULD FILE A PROOF OF CLAIM.




                                                - 4 -
Case 20-70718-bem     Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31   Desc Main
                               Document     Page 24 of 25



      This _____ day of February, 2021.

                                          SCROGGINS & WILLIAMSON, P.C.


 4401 Northside Parkway
 Suite 450                                J. ROBERT WILLIAMSON
 Atlanta, Georgia 30327                   Georgia Bar No. 765214
 T: (404) 893-3880                        ASHLEY R. RAY
 F: (404) 893-3886                        Georgia Bar No. 601559
 E: rwilliamson@swlawfirm.com
      aray@swlawfirm.com                  Counsel for the Debtors




                                          - 5 -
Case 20-70718-bem       Doc 67    Filed 02/05/21 Entered 02/05/21 16:10:31           Desc Main
                                 Document     Page 25 of 25



                               CERTIFICATE OF SERVICE

       This is to certify that on this date, a true and correct copy of the within and foregoing
Motion (A) to Establish a Bar Date For Filing Proofs of Claim Including Requests For Payment
of Administrative Expense Claims Under 11 U.S.C. § 503(B)(9); (B) For Approval of Bar Date
Notice and Proof of Claim Form; and (C) For Approval of Other Procedures was served by the
Court’s CM/ECF system on all counsel of record registered in this case through CM/ECF.

       This 5th day of February, 2021.

                                                 SCROGGINS & WILLIAMSON, P.C.

                                                 By:     /s/ Ashley R. Ray
                                                        J. ROBERT WILLIAMSON
 4401 Northside Parkway                                 Georgia Bar No. 765214
 Suite 450                                              ASHLEY REYNOLDS RAY
 Atlanta, Georgia 30327                                 Georgia Bar No. 601559
 T: (404) 893-3880
 F: (404) 893-3886
 E: rwilliamson@swlawfirm.com                    Counsel for the Debtors
      aray@swlawfirm.com
